UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-7422


LEONTE DEMETRIUS MACK,

                     Plaintiff - Appellant,

              v.

UNITED STATES OF AMERICA; WARDEN JOHN DOE; WARDEN JANE
DOE; WARDEN C. MARUKA; MD MAURICE YU; ASSOCIATE WARDEN D.
RICH; CNP JENNIFER ARMSTRONG; PA JOHN DOE; MS. RIFE, Case Manager
Coordinator; PA CAROTHESS; MS. WEAVER, X-Ray; PA JANE DOE; MS.
HUFFMAN, Unit Manager,

                     Defendants - Appellees.



Appeal from the United States District Court for the Southern District of West Virginia, at
Bluefield. David A. Faber, Senior District Judge. (1:20-cv-00354)


Submitted: April 26, 2022                                         Decided: April 29, 2022


Before AGEE and THACKER, Circuit Judges, and FLOYD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Leonte Demetrius Mack, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Leonte Demetrius Mack appeals the district court’s order dismissing his amended

complaint alleging claims of negligent medical treatment of his osteoarthritis under the

Federal Tort Claims Act, 28 U.S.C. §§ 1346(b)(1), 2671-2680, and deliberate indifference

to his serious medical needs under Bivens v. Six Unknown Named Agents of Fed. Bureau

of Narcotics, 403 U.S. 388 (1971). The district court referred this case to a magistrate

judge pursuant to 28 U.S.C. § 636(b)(1)(B). After the Government moved for dismissal

or, in the alternative, summary judgment, the magistrate judge recommended that the

district court grant the Government’s motion and dismiss Mack’s claims. The magistrate

judge advised Mack that failure to file timely, specific objections to this recommendation

could waive appellate review of a district court order based upon the recommendation.

Mack subsequently filed several documents consisting of notes or ledgers concerning his

health, but nothing specific to the particularized legal recommendations made by the

magistrate judge. The district court accepted the magistrate judge’s recommendation and

dismissed the action.

       The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Martin v. Duffy, 858

F.3d 239, 245 (4th Cir. 2017); Wright v. Collins, 766 F.2d 841, 846-47 (4th Cir. 1985); see

also Thomas v. Arn, 474 U.S. 140, 154-55 (1985). Mack has waived appellate review

because he failed to file specific objections to the magistrate judge’s recommendation after

receiving proper notice. See Martin, 858 F.3d at 245 (holding that, “to preserve for appeal

                                             2
an issue in a magistrate judge’s report, a party must object to the finding or

recommendation on that issue with sufficient specificity so as reasonably to alert the district

court of the true ground for the objection” (internal quotation marks omitted)).

Accordingly, we affirm the judgment of the district court.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                 AFFIRMED




                                              3